State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   August 7, 2014                  D-38-14



In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;

OLUTOYIN BELINDA OLAKANPO,
                    Respondent.

(Attorney Registration No. 2828762)


Calendar Date:   July 12, 2014

Before:   Peters, P.J., Lahtinen, Stein, McCarthy and Garry, JJ.




      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

      Olutoyin Belinda Olakanpo, Atlanta, Georgia, respondent
pro se.




Per Curiam.

      Respondent, who was admitted to practice by this Court in
1994, was suspended by this Court's order dated September 24,
2009 for failure to comply with the attorney registration
requirements of Judiciary Law § 468-a (65 AD3d 1447 [2009]).
                              -2-                  D-38-14

Respondent now requests reinstatement on the ground that she has
complied with the attorney registration requirements of Judiciary
Law § 468-a and the Rules of the Chief Administrator of the
Courts (see 22 NYCRR part 118). Petitioner does not object to
respondent's application.

      Respondent's application is granted and she is ordered
reinstated, effective immediately.

      Peters, P.J., Lahtinen, Stein, McCarthy and Garry, JJ.,
concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court